          Case 0:20-cv-00215-SWS Document 81 Filed 01/21/21 Page 1 of 9



Rick L. Koehmstedt, WSB 6-3101
Schwartz, Bon, Walker & Studer, LLC
141 S. Center St., Suite 500
Casper, WY 82601
(307) 235-6681
rick@schwartzbon.com

Patricia K. Buchanan (WSBA 19892)
Admitted Pro Hac Vice
Patterson Buchanan Fobes & Leitch, Inc., P.S.
1000 Second Ave., 30th Floor
Seattle, WA 98104
(206) 462-6700
pkb@pattersonbuchanan.com

                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF WYOMING

CARLIE SHERMAN, ANNA GOZUN,                    )
AMANDA NASH, and JOHN DOE, on behalf           )
Of themselves and all similarly situated persons,
                                               )
                                               )
              Plaintiffs,                      )
                                               )    Civil Action No.: 20-cv-00215
       v.                                      )
                                               )
TRINITY TEEN SOLUTIONS, INC., a Wyoming )
corporation; TRIANGLE CROSS RANCH, LLC, )
a Wyoming limited liability corporation; MONKS )
OF THE MOST BLESSED VIRGIN MARY OF )
MOUNT CARMEL, d/b/a MYSTIC MONK                )
COFFEE, a Wyoming Corporation; GERALD E. )
SCHNEIDER; MICHAELEEN P. SCHNEIDER; )
ANGELA C. WOODWARD; JERRY D.                   )
 WOODWARD; DANIEL SCHNEIDER;                   )
MATHEW SCHNEIDER; MARK SCHNEIDER; )
KARA WOODWARD; KYLE WOODWARD;                  )
THOMAS GEORGE; JUDITH D. JEFFERIS;             )
DALLY-UP, LLC, a Wyoming limited liability     )
corporation; ROCK CREEK RANCH, INC., a         )
Delaware corporation; DIOCESE OF CHEYENNE,)
 a Wyoming corporation; the SOCIETY OF OUR )
LADY OF THE MOST HOLY TRINITY, a               )
Texas corporation; and NEW MOUNT CARMEL )
FOUNDATION, INC., a Wyoming corporation,       )
                                               )
              Defendants.                      )
           Case 0:20-cv-00215-SWS Document 81 Filed 01/21/21 Page 2 of 9




    BRIEF IN SUPPORT OF DEFENDANT NEW MOUNT CARMEL FOUNDATION,
                        INC.’S MOTION TO DISMISS


                      I.       INTRODUCTION AND RELIEF REQUESTED
        In Plaintiffs’ 109-page complaint against numerous defendants,1 Defendant New Mount

Carmel Foundation, Inc. (the “Foundation”), is mentioned only in a footnote. See Compl., dkt.

1, at 19 n. 11. The footnote is a single sentence. And that sentence amounts to a conclusory

allegation that the Foundation knew about and benefitted from coerced labor and that it

“supported” an unidentified monastery—how the Foundation allegedly “supported” the

monastery is unclear. Id. (“Plaintiff avers that the sole purpose of the Foundation is the support

of the monastery and that it is the sole source of significant support, therefore each hour of

coerced child labor directly benefitted the Foundation with the knowledge and consent of its

president, director, secretary, and other officers.”). Id.

        Conclusory allegations do not meet federal pleading standards and are legally insufficient

to survive a motion to dismiss. See, e.g., Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th

Cir. 2012). Accordingly, under Federal Rule of Civil Procedure12(b)(6), the Foundation moves

to dismiss, with prejudice, Plaintiffs’ claims against it for alleged violations of 18 U.S.C.§

1589(b)—forced labor—and 18 U.S.C. 1590(a)—human trafficking.2 With respect to their

claims against the Foundation, Plaintiffs have failed to state a plausible claim upon which relief

can be granted.

                                   II.      STATEMENT OF FACTS
        Plaintiffs brought a putative class action complaint against numerous defendants,

including the Foundation. See generally Compl., dkt. 1.

        Plaintiffs allege that they, and others in the putative class, were coerced through threats


1
 This page count includes an attached exhibit. Excluding the exhibit, the complaint is 57 pages. Compl., dkt. 1.
2
 The Foundation infers that these claims are being brought against it because they are brought against “all
defendants.” Compl., dkt. 1, at 48 (Count 2), 49 (Count 3).
         Case 0:20-cv-00215-SWS Document 81 Filed 01/21/21 Page 3 of 9




and other means to provide free labor at working ranches in Wyoming. Id. at ¶¶ 3–4, 9–12, 49–

64. It is also alleged that Daniel Schneider, a relative of other defendants allegedly connected to

the forced-labor ranches, would transport Triangle Ranch residents from the ranch to “the

monastery” for labor. Id. at ¶ 65. Plaintiffs, however, do not allege where this “monastery” is

located. It is further alleged that Daniel Schneider would deliver pressure washers and other

machines requiring repair to the Triangle Ranch. Id.

       Plaintiff Sherman alleges that her forced labor included cleaning at Mystic Monks Coffee

and that it occurred at “the monastery at which Defendant [Mystic Monks Coffee] is located.”

Id. at ¶¶ 70(q)–71. Plaintiff Gozun alleges that her forced labor occurred at, among other

locations, “the monastery.” Id. at 76. While it remains unclear where this monastery is located

and what Plaintiff Gozun alleges occurred there, it can be inferred from the prior paragraph in

the Complaint that the allegation is the same as Plaintiff Sherman—i.e., cleaning at Mystic

Monks Coffee.      See id. ¶ 75 (“Plaintiff Gozun’s labor list substantially mirrors Plaintiff

Sherman’s list.”). Plaintiff Doe alleges that his labor included repairing “pressure washers on . .

. monastery equipment.” Id. at ¶ 88(b). He also alleges more vaguely that “he provided

mechanical labor to the Monastery.” Id. at ¶ 89.

       With respect to the Foundation, the only allegation is contained in a single-sentence

footnote: “Plaintiff avers that the sole purpose of the Foundation is the support of the monastery

and that it is the sole source of significant support, therefore each hour of coerced child labor

directly benefitted the Foundation with the knowledge and consent of its president, director,

secretary, and other officers.” Id. at 19 n. 11.

       The Foundation infers that Plaintiffs are bringing two claims against it: a claim under 18

U.S.C. § 1589(b) for allegedly receiving a known benefit from forced labor, and a claim under

18 U.S.C. §1590(a) for alleged trafficking. Compl., dkt. 1, at 48 (Count 2), 49 (Count 3) (stating

claims brought against “all defendants”).




                                                   3
           Case 0:20-cv-00215-SWS Document 81 Filed 01/21/21 Page 4 of 9




                                             III.     ISSUE
        Should this Court dismiss Plaintiffs’ claims against the Foundation when Plaintiffs have

provided only conclusory allegations that merely parrot the relevant legal standard?

                                       IV.          ARGUMENT

Legal standard under Fed. R. Civ. P. 12(b)(6)
        For the purposes of a motion to dismiss, the court must accept all factual allegations in

the complaint as true. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868

(2009). However, only well-pleaded (non-conclusory) factual allegations are taken as true; the

rest must be disregarded. Id. at 679–80; Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th

Cir. 2012); Soto for estate of Jimenez v. Bd. of Cty. Commissioners of Caddo Cty., Okla., 748

Fed. Appx. 790, 793 (10th Cir. 2018) (“We accept as true the remaining, well-pleaded (that is,

plausible, non-conclusory, and non-speculative) factual allegations and construe them in the light

most favorable to the plaintiff.”).    Considering the well-pleaded facts and the reasonable

inferences from those facts, the court must determine if the plaintiff has alleged a plausible claim

for relief. See id.

        Only a complaint that states a plausible claim for relief survives a motion to dismiss.

Iqbal, 556 U.S. at 679. A possible claim for relief will not survive. Id. at 678. “Where a

complaint pleads facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of

the line between possibility and plausibility of “entitlement to relief.”’” Id. at 678 (citing and

quoting Bell Atlantic Corp. v. Twombly, 560 U.S. 544, 557, 127 S. Ct. 1955, 167 L. Ed. 2d 929

(2007)).

        A. 18 U.S.C. 1589(b) (Count 2)
                Plaintiffs failed to allege any facts supporting a plausible claim for relief
                under 18 U.S.C. 1589(b).
        Plaintiffs allege that the Foundation violated 18 U.S.C. 1589(b), which permits them to

seek damages under 18 U.S.C. 1595(a). 18 U.S.C. 1589(b) states:
              Whoever knowingly benefits, financially or by receiving anything of value,
       from participation in a venture which has engaged in the providing or obtaining of
       labor or services by any of the means described in subsection (a), knowing or in


                                                     4
         Case 0:20-cv-00215-SWS Document 81 Filed 01/21/21 Page 5 of 9




       reckless disregard of the fact that the venture has engaged in the providing or
       obtaining of labor or services by any of such means . . . .
       To avoid dismissal of a § 1589(b) claim, plaintiffs must plausibly allege that they

provided labor or services that were procured by a method that is prohibited under § 1589(a) and

that the Foundation knowingly benefited financially from participating in a venture that the

Foundation knew engaged in the providing or obtaining of such prohibited labor. See Bistline v.

Parker, 918 F.3d 849, 871 (10th Cir. 2019).

       For the purposes of this motion, the Foundation assumes Plaintiffs have alleged sufficient

primary violations of § 1589(a) under Count 1 of the complaint. To prove venture liability under

1589(b), however, Plaintiffs must plausibly allege that Defendants knowingly benefitted from

participating in a venture engaged in these violations and that they knew about this illegal

conduct. See Bistline, 918 F.3d at 873–76; 18 U.S.C. 1589(b).

       Here, with respect to the Foundation, Plaintiffs have failed to plausibly allege a violation

of § 1589(b). Although they allege that the Foundation knew about and benefitted from coerced

labor, this is a conclusory allegation that merely parrots the legal requirements of a § 1589(b)

violation. This is legally insufficient to survive a motion to dismiss. See, e.g., Khalik, 671 F.3d

at 1191; Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.”).

       B. 18 U.S.C. 1590(a) (Count 3)
               Plaintiffs failed to allege a plausible claim for relief under § 1590(a)—they
               have only provided conclusory allegations.
       Plaintiffs also allege a claim under 18 U.S.C. § 1595(a) against the Foundation for

knowingly benefitting financially from participating in a venture that it knew or should have

known engaged in a violation of 1590(a). See Compl., dkt. 1, ¶¶ 122–26.

       This claim is largely duplicative of Plaintiffs’ Count 2 claim, which alleges a violation of

§ 1589(b). The standard for proving liability under § 1595(a) is very similar to the standard for

venture liability under § 1589(b) discussed above. Section 1595(a) states:
                An individual who is a victim of a violation of this chapter may bring a civil
       action against the perpetrator (or whoever knowingly benefits, financially or by


                                                  5
           Case 0:20-cv-00215-SWS Document 81 Filed 01/21/21 Page 6 of 9




         receiving anything of value from participation in a venture which that person knew
         or should have known has engaged in an act in violation of this chapter3) in an
         appropriate district court of the United States and may recover damages and
         reasonable attorneys fees.
         The standard for obtaining civil liability under § 1595(a)—other than against a

direct perpetrator—closely mirrors the venture liability standard under § 1589(b).4

However, instead of the defendant knowing about coerced labor within the meaning of §

1589(a), Plaintiffs allege participation in a venture knowing that the venture engaged in

conduct violating 18 U.S.C. § 1590(a), which states:
               Whoever knowingly recruits, harbors, transports, provides, or obtains by
      any means, any person for labor or services in violation of this chapter shall be
      fined under this title or imprisoned not more than 20 years, or both. If death results
      from the violation of this section, or if the violation includes kidnapping or an
      attempt to kidnap, aggravated sexual abuse, or the attempt to commit aggravated
      sexual abuse, or an attempt to kill, the defendant shall be fined under this title or
      imprisoned for any term of years or life, or both.
         It is not alleged—even in a conclusory fashion—that the Foundation knowingly did

anything to directly violate § 1590(a). Instead, Plaintiffs appear to allege that the Foundation

knowingly benefitted from participating in a venture that it knew engaged in an act that violated

§ 1590(a), which would then constitute a violation of § 1595(a) and permit civil liability. See

Compl., dkt. 1, ¶¶ 122–26.

         However, as explained above, Plaintiffs failed to plausibly allege that the Foundation

benefitted financially or knew about coerced labor, let alone the trafficking conduct at issue in §

1590(a). For these reasons, Plaintiffs’ claim under Count 3 must be dismissed against the

Foundation.

                                             V.    CONCLUSION
         Because Plaintiffs failed to state a plausible claim for relief against the Foundation, their

claims against the Foundation must be dismissed, with prejudice.


3
  In Count 3, the “act in violation of this chapter” under 18 U.S.C. § 1595(a) is alleged to be an act violating 18
U.S.C. § 1590(a). See Compl., dkt. 1, ¶¶ 122–26.
4
  With respect to the interplay between 18 U.S.C. § 1589(b) and § 1595(a), though the standards for venture liability
and knowingly benefitting under § 1595(a) are very similar, a person could be considered a “direct perpetrator”
under § 1595(a) by violating § 1589(b).


                                                          6
 Case 0:20-cv-00215-SWS Document 81 Filed 01/21/21 Page 7 of 9




DATED this 21st day of January, 2021.


                                  SCHWARTZ, BON, WALKER & STUDER,
                                  LLC



                                  By: s/Rick L. Koehmstedt
                                     Rick L. Koehmstedt, WSB 6-3101
                                     Of Attorneys for Defendant New Mount
                                     Carmel Foundation, Inc.
                                     141 S. Center St., Suite 500
                                     Casper, WY 82601
                                     (307) 235-6681
                                     rick@schwartzbon.com


                                  PATTERSON BUCHANAN
                                  FOBES & LEITCH, INC., P.S.



                                  By: s/Patricia K. Buchanan
                                     Patricia K. Buchanan, WSBA 19892
                                     Admitted Pro Hac Vice
                                     Of Attorneys for Defendant New Mount
                                     Carmel Foundation, Inc.
                                     1000 Second Ave., 30th Floor
                                     Seattle, WA 98104
                                     pkb@pattersonbuchanan.com




                                        7
         Case 0:20-cv-00215-SWS Document 81 Filed 01/21/21 Page 8 of 9




                                 CERTIFICATE OF SERVICE

         This is to certify that on this 21st day of January, 2021, I served a true and correct copy
of the above and foregoing document via the CM/ECF addressed as follows:

 Attorneys for Plaintiffs:                            Attorneys for Defendants Trinity Teen
 Michael Rosenthal (mike@hkwyolaw.com)                Solutions, Inc, Jerry Woodward, Kara
 Nathan Nicholas (nnicholas@hkwyolaw.com)             Woodward, Kyle Woodard, Dally-Up,
 Hathaway & Kunz, LLP                                 LLC:
 PO Box 1208                                          Thomas Quinn (tquinn@gordonrees.com)
 Cheyenne, WY 82003-1208                              Lillian Alves (lalves@grsm.com)
                                                      Gordon & Rees, LLP
 Brice Timmons (brice@donatilaw.com)                  555 Seventeenth St., Ste. 3400
 Bryce Ashby (bryce@donatilaw.com)                    Denver, CO 80202
 Craig Edgington (craig@donatilaw.com)
 Donati Law, PLLC
 1545 Union Ave.
 Memphis, TN 38104

 Frank Watson, III (fwatson@watsonburns.com)
 Watson Burns, PLLC
 253 Adams Ave.
 Memphis, TN 38104
 Attorneys for Defendants Triangle Cross              Attorneys for Defendants Monks of the
 Ranch LLC, Gerald Schneider, Michaeleen              Most Blessed Virgin Mary of Mount
 Schneider. Matthew Schneider, Mark                   Carmel, and Daniel Schneider:
 Schneider, and Thomas George:                        Traci Lacock
 Keith R. Olivera (kolivera@wsteele.com)              (tlacock@hirstapplegate.com)
 Monty L. Barnett (mbarnett@wsteele.com)              Hirst Applegate, LLC
 Rachel E. Ryckman (rryckman@wsteele.com)             1720 Carey Ave., Suite 400
 White & Steele, PC                                   Cheyenne, WY 82003
 600 17th St., Ste. 600N
 Denver, CO 80202

 Attorney for Defendants Rock Creek Ranch             Attorneys for Defendant Diocese of
 Inc, and Judith Jefferis:                            Cheyenne:
 Timothy Stubson (tstubson@crowleyfleck.com)          Paul Hickey (phickey@hickeyevans.com)
 Crowley Fleck PLLP                                   Loyd Smith (lsmith@hickeyevans.com)
 111 West Second Street, Suite 220                    Hickey & Evans, LLP
 Casper, WY 82601                                     PO Box 467
                                                      Cheyenne, WY 82003-0467

 Attorneys for Defendant Society of Our Lady          Attorney for Defendant New Mount
 of the Most Holy Trinity:                            Carmel Foundation, Inc.:
 Jane M. France (jfrance@spkm.org)                    Rick Koehmstedt (rick@schwartzbon.com)
 Sundahl Powers Kapp & Martin                         141 S. Center St., Suite 500


                                                 8
       Case 0:20-cv-00215-SWS Document 81 Filed 01/21/21 Page 9 of 9




PO Box 328                                   Casper, WY 82601
Cheyenne, WY 82003-0328                      (307) 235-6681

Patrick Sodoro (psodoro@smllawoffice.com)
Makena Stoakes (mstoakes@smllawoffice.com)
Sodoro, Mooney, Lenaghan
13924 Gold Circle
Omaha, NE 68144




                                      /s/Jennifer Friesen
                                      Jennifer Friesen, Legal Assistant




                                         9
